      Case 1:19-mc-00145-TSC Document 118 Filed 06/29/20 Page 1 of 37




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


In the Matter of the Federal Bureau of Prisons’
Execution Protocol Cases,

LEAD CASE: Roane et al. v. Barr

THIS DOCUMENT RELATES TO:                         Case No. 19-mc-0145 (TSC)

Lee v. Barr et al., 19-cv-2559

Purkey v. Barr et al., 19-cv-3214

Nelson v. Barr et al., 20-cv-557


     PLAINTIFFS’ REPLY MEMORANDUM OF POINTS AND AUTHORITIES
         IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
           Case 1:19-mc-00145-TSC Document 118 Filed 06/29/20 Page 2 of 37




                                                   TABLE OF CONTENTS

                                                                                                                                     Page

ARGUMENT ...................................................................................................................................2
I.        Plaintiffs Are Likely To Succeed On The Merits ................................................................2
          A.         The 2019 Protocol Is Arbitrary And Capricious ......................................................2
          B.         The 2019 Protocol Violates The Eighth Amendment ..............................................8
          C.         The 2019 Protocol Violates The CSA And FDCA ................................................13
          D.         The 2019 Protocol Deprives Plaintiffs Of Their Right To Counsel ......................18
II.       The Remaining Preliminary Injunction Factors Also Favor Plaintiffs ..............................24
CONCLUSION ..............................................................................................................................25




                                                                     i
           Case 1:19-mc-00145-TSC Document 118 Filed 06/29/20 Page 3 of 37




                                               TABLE OF AUTHORITIES

                                                                                                                               Page(s)

                                                               CASES

Beaty v. FDA,
   853 F. Supp. 2d 30 (D.D.C. 2012), aff’d in relevant part sub nom. Cook v. FDA,
   733 F.3d 1 (D.C. Cir. 2013) .....................................................................................................17

Bell Atlantic Corp. v. Twombly,
    550 U.S. 544 (2007) .................................................................................................................22

Bucklew v. Precythe,
   139 S. Ct. 1112 (2019) ...............................................................................................8, 9, 12, 13

Burlington Truck Lines v. United States,
   371 U.S. 156 (1962) ...................................................................................................................4

Chrysler Corp. v. Brown,
   441 U.S. 281 (1979) .................................................................................................................17

City of Dania Beach v. FAA,
    628 F.3d 581 (D.C. Cir. 2010) ...................................................................................................3

Coe v. Bell,
   89 F. Supp. 2d 962 (M.D. Tenn. 2000) ....................................................................................19

Colvin v. Caruso,
   605 F.3d 282 (6th Cir. 1982) ...................................................................................................23

Cooey v. Strickland,
   No. 2:04-cv-1156, 2011 WL 320166 (S.D. Ohio Jan. 28, 2011) .................................18, 19, 21

Cook v. FDA,
   733 F.3d 1 (D.C. Cir. 2013) .....................................................................................................17

Department of Homeland Security v. Regents of the University of California,
   __ S. Ct. __, 2020 WL 3271746 (June 18, 2020) ..............................................................2, 3, 6

Estate of Lockett by & through Lockett v. Fallin,
   841 F.3d 1098 (10th Cir. 2016) ...............................................................................................21

FDA v. Brown & Williamson Tobacco Corp.,
  529 U.S. 120 (2000) .................................................................................................................14

Glossip v. Gross,
   135 S. Ct. 2726 (2015) ...............................................................................................................1



                                                                    ii
           Case 1:19-mc-00145-TSC Document 118 Filed 06/29/20 Page 4 of 37




Heckler v. Chaney,
   470 U.S. 821 (1985) ...................................................................................................................4

In re Ohio Execution Protocol Litigation,
    No. 2:11-cv-1016, 2019 WL 244488 (S.D. Ohio Jan. 14, 2019), aff’d, 946
    F.3d 287 (6th Cir. 2019) ..........................................................................................................10

In re Ohio Execution Protocol Litigation,
    946 F.3d 287 (6th Cir. 2019) ...........................................................................................6, 9, 10

Level the Playing Field v. FEC,
   381 F. Supp. 3d 78 (D.D.C. 2019), aff’d, __ F.3d __, 2020 WL 3108233 (D.C. Cir.
   June 12, 2020) ............................................................................................................................3

Lewis v. Casey,
   518 U.S. 343 (1996) ...........................................................................................................19, 20

McGehee v. Hutchinson,
  No. 4:17-cv-00179 KGB, 2017 WL 1381663 (E.D. Ark. Apr. 15, 2017) ...............................19

Motor Vehicle Manufacturers Ass’n v. State Farm Mutual Automobile Insurance Co.,
   463 U.S. 29 (1983) .................................................................................................................2, 4

Perez v. Mortgage Bankers Ass’n,
   575 U.S. 92 (2015) .....................................................................................................................3

Ringo v. Lombardi,
   706 F. Supp. 2d 952 (W.D. Mo. 2010) ....................................................................................14

Sierra Club v. Salazar,
    177 F. Supp. 3d 512 (D.D.C. 2016) ...........................................................................................4

United States v. Bartee,
   479 F.2d 484 (10th Cir. 1973) abrogated on other grounds by United States v.
   Moore, 423 U.S. 122 (1975) ....................................................................................................15

United States v. Nazir,
   211 F. Supp. 2d 1372 (S.D. Fla. 2002) ....................................................................................16

University of Texas v. Camenisch,
   451 U.S. 390 (1981) .................................................................................................................15

Wolff v. McDonnell,
   418 U.S. 539 (1974) .................................................................................................................20




                                                                     iii
           Case 1:19-mc-00145-TSC Document 118 Filed 06/29/20 Page 5 of 37




                                                               STATUTES

5 U.S.C.
   § 702.........................................................................................................................................17
   § 706(2)(A) ..............................................................................................................................17

18 U.S.C. § 3599(e) .......................................................................................................................22

21 U.S.C.
   § 353b(d)(4)(C) ........................................................................................................................17
   § 802(27) ..................................................................................................................................14

                                                    OTHER AUTHORITIES

Berman, Arizona execution lasts nearly two hours; lawyer says Joseph Wood was
   ‘gasping and struggling to breathe,’ WASH. POST (July 23, 2014),
   https://www.washingtonpost.com/news/post-nation/wp/2014/07/23/arizona-
   supreme-court-stays-planned-execution/ .................................................................................21

H.R. Rep. No. 164, 75th Cong., 1st Sess. (1937) ............................................................................9

Radford, COVID-19 outbreak confirmed at prison in Bonne Terre, DAILY JOURNAL ONLINE
   (Jun. 19, 2020), https://dailyjournalonline.com/news/local/govt-and-politics/covid-19-
   outbreak-confirmed-at-prison-in-bonne-terre/article_c7222072-e242-513d-871a-
   c63a9c30cfbc.html ...................................................................................................................22

Sarat, Gruesome Spectacles: Botched Executions and America’s Death Penalty (2014) .............13




                                                                        iv
        Case 1:19-mc-00145-TSC Document 118 Filed 06/29/20 Page 6 of 37




       In opposing Plaintiffs’ request for a preliminary injunction, Defendants do not dispute

that Plaintiffs will suffer irreparable harm absent injunctive relief, nor do Defendants seriously

contest the equities of executing Plaintiffs pursuant to an unlawful protocol before their legal

challenges to that protocol can be fully adjudicated. Rather, Defendants’ primary argument is

that Plaintiffs are unlikely to succeed on their Eighth Amendment claim, and so cannot establish

likelihood of success on the merits of any of their claims. That is doubly wrong.

       As an initial matter, Plaintiffs are likely to succeed on the merits of their Eighth

Amendment claim: As the expert declarations Plaintiffs offer demonstrate, it is a virtual medical

certainty that the injection of a five-gram dose of pentobarbital will cause them to experience

flash pulmonary edema, an excruciating condition akin to torture. Defendants’ assertion that

Plaintiffs will be rendered unconscious by the initial injection of pentobarbital—and thus will not

feel the excruciating pain that is likely to follow—is simply incorrect. Further, the

“demonstrated risk of severe pain” of flash pulmonary edema is “substantial when compared to

the known and available alternatives” offered by Plaintiffs, including modifying the lethal-

injection protocol to include appropriate pain-relieving medication and other procedural

safeguards, or switching to firing squad. Glossip v. Gross, 135 S. Ct. 2726, 2737 (2015).

       But in any event, contrary to Defendants’ assertions, Plaintiffs’ other claims do not rise

and fall with their Eighth Amendment claim. The limits of Eighth Amendment review do not,

for example, “appl[y] equally” to Plaintiffs’ arbitrary and capricious claim. Opp. 27. Rather, the

APA requires that Defendants’ decision-making process properly account for all important

aspects of the problem and consider all relevant data. Defendants failed to do that here.

       Similarly, notwithstanding Defendants’ contentions, neither the CSA nor FDCA provides

a categorical exemption for execution drugs. Defendants therefore cannot avoid otherwise




                                                 1
        Case 1:19-mc-00145-TSC Document 118 Filed 06/29/20 Page 7 of 37




applicable statutory restrictions by claiming, without support, that the restrictions would inhibit

their ability to implement death sentences. Nor does Plaintiffs’ access to counsel claim hinge on

whether there is an “Eighth Amendment right to supervise an execution for possible

maladministration.” Opp. 40. Plaintiffs have a constitutional right of access to counsel in order

to challenge the conditions of their executions. The 2019 Protocol deprives them of that right—a

deprivation that is particularly consequential now due to the added difficulties of communicating

with counsel during the COVID-19 pandemic, which is now dangerously resurgent.

       For these reasons, Plaintiffs are likely to succeed on the merits of all of the claims raised

in their motion. The Court should therefore enjoin Defendants from moving forward with their

executions while this lawsuit is pending. The denial of Plaintiffs’ petition for certiorari earlier

today in no way undermines Plaintiffs’ likelihood of success on the claims presented here, which

have not been determined by this Court and were not before the Supreme Court—it only

increases the urgency of obtaining injunctive relief.

                                           ARGUMENT

I.     Plaintiffs Are Likely To Succeed On The Merits

       A.      The 2019 Protocol Is Arbitrary And Capricious

       The 2019 Protocol is arbitrary and capricious because Defendants “entirely failed to

consider” several important issues associated with implementing death sentences, including the

risk that pentobarbital will cause flash pulmonary edema, the risks related to IV insertion, and

the risks of procuring pentobarbital from a compounding pharmacy. Dep’t of Homeland Sec. v.

Regents of the Univ. of Cal., __ S. Ct. __, 2020 WL 3271746, at *14 (June 18, 2020) (quoting

Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983)). Rather

than articulate a reasoned decision-making process that accounts for these important




                                                  2
        Case 1:19-mc-00145-TSC Document 118 Filed 06/29/20 Page 8 of 37




considerations, Defendants simply insist that this Court lacks the power to ensure that they

engage in reasoned decision-making at all.

       At the outset, Defendants argue that this Court’s review of the Protocol is cabined

because the D.C. Circuit held that the Protocol is a procedural rule exempt from notice and

comment. See Opp. 25. But Defendants provide no authority in support of this premise—

because none exists. To the contrary, the Supreme Court and the D.C. Circuit have stressed that

the arbitrary and capricious standard is always a “constraint[] on agency decisionmaking,” even

in instances where the APA’s notice-and-comment provisions do not apply. Perez v. Mortg.

Bankers Ass’n, 575 U.S. 92, 105-106 (2015); see, e.g., Regents, 2020 WL 3271746, at *14

(vacating as arbitrary and capricious the Department of Homeland Security’s rescission of the

Deferred Action for Childhood Arrivals (DACA) program, even though the agency had not

engaged in notice and comment prior to taking that action); see also P.I. 5 (collecting cases).

       Nor can Defendants truncate the record upon which the Court bases its review. See Opp.

25-26 (arguing that “Plaintiffs cannot rely on the extra-record declarations of their experts for

purposes of their APA claims”). As this Court recently explained, and Defendants appear to

concede (Opp. 26), evidence outside the administrative record may be considered in determining

whether an agency engaged in reasoned decision-making where “background information [is]

needed ‘to determine whether the agency considered all the relevant factors.’” Level the Playing

Field v. FEC, 381 F. Supp. 3d 78, 89 (D.D.C. 2019) (alteration in original) (quoting City of

Dania Beach v. FAA, 628 F.3d 581, 590 (D.C. Cir. 2010), aff’d, __ F.3d __, 2020 WL 3108233

(D.C. Cir. June 12, 2020)). Here, evidence outside the administrative record is necessary to

show that Defendants entirely failed to consider authoritative and well-recognized scientific

evidence that undermines their conclusions. Otherwise, the agency could exclude critical




                                                 3
         Case 1:19-mc-00145-TSC Document 118 Filed 06/29/20 Page 9 of 37




evidence from its review, and then argue that a reviewing court has no authority to consider that

evidence in determining whether the agency acted arbitrarily or capriciously. So Defendants are

incorrect that “the declarations relied upon by Plaintiffs are proffered solely to support their

disagreement with the agency’s decision.” Opp. 26. The point of this expert testimony is to lay

bare the issues Defendants failed to consider—issues of significant import in creating an

execution protocol—and the evidence they failed to address—which has been well recognized in

the field. This is not a case where “specialists express conflicting views” and “an agency must

have discretion to rely on … its own qualified experts.” Id. at 26-27. Rather, the agency

selectively considered only opinions that supported its decision. “Such cherry-picking embodies

arbitrary and capricious conduct.” Sierra Club v. Salazar, 177 F. Supp. 3d 512, 540 (D.D.C.

2016).

         Defendants’ attempts to shoehorn Plaintiffs’ APA claims into an Eighth Amendment

framework are similarly wrong-headed. See Opp. 27. Defendants cite cases concerning state

execution protocols, which consider whether state execution methods comply with constitutional

standards. But state action is not constrained by the APA; federal agency action is. And the

APA requires that federal agency action be the product of reasoned decision-making and that the

decision reached be rational—i.e., that the agency has “examine[d] the relevant data and

articulate[d] a satisfactory explanation for its action including a ‘rational connection between the

facts found and the choice made.’” State Farm, 463 U.S. at 43 (quoting Burlington Truck Lines

v. United States, 371 U.S. 156, 168 (1962)). Demanding that Defendants meet this low bar does

not, as Defendants suggest, require “‘import[ing] profound differences of opinion over the

meaning of the Eighth Amendment … into the domain of administrative law.’” Opp. 24

(quoting Heckler v. Chaney, 470 U.S. 821, 838 (1985)) (alterations in Opp.). It simply means




                                                  4
       Case 1:19-mc-00145-TSC Document 118 Filed 06/29/20 Page 10 of 37




that Defendants cannot avoid the requirements of administrative law because their actions

concern the death penalty.

       On the merits, Defendants’ arguments fare no better. The Administrative Record makes

clear that Defendants selected pentobarbital as an execution drug based on a partial record that

omitted critical, well-known evidence reflecting a scientific consensus about the drug’s

effectiveness (or lack thereof) and risk of harm. To justify use of pentobarbital, Defendants were

required to consider a number of important issues that they clearly ignored.

       First, Defendants do not even attempt to show that they actually considered the risk of

pulmonary edema before finalizing the Protocol, even though that risk obviously affects whether

a prisoner will suffer unreasonable pain. Instead, in the single paragraph they devote to this

subject, Defendants argue that they were not required to consider that risk because “pentobarbital

is a fast-acting barbiturate, which will quickly render an inmate unconscious.” Opp. 28. That is

inaccurate, as explained in further detailed below. See infra pp. 10-12. “[B]arbiturates like

pentobarbital … diminish responsiveness rather than consciousness.” P.I. 8. Although outdated

“traditional textbooks and authors report that the inhibitory effects of barbiturates cause

‘unconsciousness,’” “authoritative publications now describe barbiturates as producing

‘unresponsiveness,’ since how, and even whether, they affect consciousness is under serious

question.” Van Norman Decl. at 13; see also id. at 22-23, 28-29. The distinction between

responsiveness and consciousness is critical because even if “the patients appear to be

unconscious by all clinical measures and are unresponsive,” they still may be conscious, and

“consciousness will permit extreme pain and suffering during the execution process.” Id. at 7

(emphasis added). At the very least, Defendants were required to consider the risk that

pentobarbital would cause flash pulmonary edema.




                                                 5
       Case 1:19-mc-00145-TSC Document 118 Filed 06/29/20 Page 11 of 37




       Nor is the Sixth Circuit’s conclusion that pulmonary edema is not “the type of serious

pain prohibited by the Eighth Amendment,” In re Ohio Execution Protocol Litigation, 946 F.3d

287, 289-290 (6th Cir. 2019), relevant to Plaintiffs’ arbitrary and capricious claim. See Opp. 28.

That case was wrongly decided (P.I. 23 n.12) and involved a materially different execution

method (see infra pp. 9-10). Further, it was not issued until after the Protocol was promulgated,

and thus cannot explain Defendants’ failure to consider the risk of flash pulmonary edema.

Given that “so much is at stake, … [t]his is not the case for cutting corners to allow [Defendants]

to rely upon reasons absent from [their] original decision.” Regents, 2020 WL 3271746, at *11.

In any event, the Eighth Amendment’s cruel-and-unusual standard is not coextensive with the

APA’s requirement that the agency engage in reasoned decision-making. Had Defendants

performed a complete review of state executions and qualified medical expert opinions—where a

substantial body of research regarding pentobarbital and its effects, following widespread use of

that drug in executions, has developed—they would have recognized that use of pentobarbital as

a lethal-injection drug raises a serious risk of flash pulmonary edema, and that this risk must be

accounted for in considering whether an execution will cause unreasonable pain. See P.I. 6-10.

       Second, Defendants argue both that “Plaintiffs have no constitutional entitlement to

dictate” IV placement and that the APA does not provide “a basis to second guess how BOP

inserts the IV.” Opp. 28-29. Again, Defendants confuse the Eighth Amendment and the APA.

Even if Defendants were correct that the Eighth Amendment does not require any particular IV

placement, they must have at least considered the risk of faulty IV-line placement and the need

to take steps to mitigate that risk, given the horrific consequences that can result (and have

resulted) from the failure to do so in an execution. See P.I. 10-14. Nor does BOP’s supposed




                                                 6
       Case 1:19-mc-00145-TSC Document 118 Filed 06/29/20 Page 12 of 37




“free[dom] to decide the level of detail to include in the [Protocol]” because it is not constrained

by notice and comment relieve Defendants of the obligations to consider these risks. Opp. 29.

       Defendants cannot establish that they adequately considered the issue of IV insertion.

The only evidence Defendants actually say they considered is the “after action report” from the

Lockett execution and stray references in the expert testimony to IV infiltration. See Opp. 30.

That hardly amounts to a full consideration of IV placement procedures, which also include IV-

placement considerations and training requirements. See P.I. 13-14. On those crucial issues,

Defendants’ argument boils down to “trust us”—embodied by their unsubstantiated assertion that

“there is no reason to assume that BOP personnel cannot competently set the IV lines or address

issues that may arise by following the directions of the BOP Director or his designee about IV

access.” Opp. 29. That is cold comfort to Plaintiffs, as the Protocol provides absolutely no

guidance regarding these issues. Nor does the fact that the Protocol requires several “rehearsals”

substitute for detailed guidance about training requirements, particularly because the Protocol

lacks guidance regarding whether these rehearsals will train the team for setting the IV, and it is

not clear whether these rehearsals have even taken place in light of the COVID-19 crisis.

Further, the Protocol explicitly exempts any team members with medical licenses or

certifications from the rehearsals, even though there is no indication that these exempt

individuals have any experience in setting remote IVs.

       Third, Defendants argue that their “decision to use a compounded form of pentobarbital

is reasonable,” primarily based on an assertion that “any risks associated with using

compounding pharmacies to produce lethal agents is tolerated under the Eighth Amendment.”

Opp. 31. At the risk of repetition, that is insufficient for purposes of Plaintiffs’ APA claims.

And in any event, the only support Defendants cite for this argument is the March 2020




                                                 7
       Case 1:19-mc-00145-TSC Document 118 Filed 06/29/20 Page 13 of 37




memorandum purportedly assuring that Defendants will use a compounding pharmacy that will

comply with the FDA’s Current Good Manufacturing Practice requirements. See id. As

explained (P.I. 18-19), the memorandum was issued months after the Protocol was announced,

and thus could not possibly demonstrate that Defendants engaged in a rational decision-making

process in July 2019. And in any event, Defendants concede that the memorandum is non-

binding, so there is no way to know whether the FDA practices invoked will actually be

observed. Nor can the purported “lack of supply of domestic pentobarbital products,” Opp. 31,

itself justify the use of compounded pentobarbital, in light of Defendants’ failure to account for

the serious and well-documented problems associated with the compounded products, see P.I.

14-18. Otherwise, mere unavailability of one drug could justify the decision to use another

drug—even if there was no consideration of whether the substitute drug would result in

unreasonable pain or cause the execution to be inhumane.

       B.      The 2019 Protocol Violates The Eighth Amendment

       Plaintiffs are likely to succeed in establishing that the 2019 Protocol’s mechanism of

lethal injection creates a demonstrated risk of severe pain and that this risk is substantial when

compared to at least two known and available alternatives. See P.I. 21-28.

               1.      Case law does not foreclose Plaintiffs’ Eighth Amendment challenge.

       Defendants argue that because Bucklew v. Precythe, 139 S. Ct. 1112 (2019), and out-of-

circuit cases have upheld pentobarbital-based formulas against Eighth Amendment challenges,

Plaintiffs’ challenge cannot succeed. Opp. 9-10. But each of those cases is predicated on the

factual record amassed by the parties, and none of the cases address the near medical certainty

that administration of a massive dose of pentobarbital will cause the prisoner to experience the

torturous sensations of flash pulmonary edema. See Van Norman Decl. at 7. Indeed, Bucklew in

particular was an as-applied challenge to Missouri’s execution protocol that was limited to Mr.


                                                  8
       Case 1:19-mc-00145-TSC Document 118 Filed 06/29/20 Page 14 of 37




Bucklew’s specific medical condition. Nothing prevents this Court from reaching a different

result where Plaintiffs’ claim is based on a more current and comprehensive scientific

understanding. See id. at 13 (contrasting outdated, “traditional textbooks and authors” in the

field of anesthesia with more “authoritative publications,” concerning the effects of barbiturates).

       Defendants next argue that pulmonary edema is a non-event under the Eighth

Amendment because the experience is similar to hanging, which has never been held

unconstitutional. See Opp. 11-12 (citing Ohio Execution Protocol, 946 F.3d 287). That misses

the point. In Bucklew, the Court observed that hangings were tolerated in the Eighteenth Century

because they were more humane than other execution methods at that time. See 139 S. Ct. at

1124. That analysis hardly establishes that drowning and suffocation are acceptable today,

especially when they can be easily avoided. In fact, concerns about the relative inhumanity of

hangings are what first motivated the federal government’s adoption of the state-focused

approach to executions found in the FDPA. See H.R. Rep. No. 164, 75th Cong., 1st Sess., at 1

(1937). As for Ohio Execution Protocol, that case is tentative in its analysis of pulmonary

edema. It states that the risk of feeling the sensation of drowning or asphyxiation “looks a lot

like the risks of pain associated with hanging.” 946 F.3d at 290 (emphasis added). That does not

establish that acute pulmonary edema is an insubstantial hazard as a matter of law.

       More importantly, the Ohio case involved a three-drug protocol in which midazolam is

the first drug, and the court’s suppositions about the effects of midazolam do not apply to

pentobarbital. As Plaintiffs’ experts explained, pentobarbital carries a highly alkaline pH of 10.0

or more, and it causes flash pulmonary edema based on the “direct toxic effect of alkaline

pentobarbital solution on the lung capillaries.” Edgar Decl. at 20; see also Van Norman Decl. at

32. Midazolam, by contrast, is a benzodiazepine rather than a barbiturate. It carries a strongly




                                                 9
       Case 1:19-mc-00145-TSC Document 118 Filed 06/29/20 Page 15 of 37




acidic pH of 3.0 to 3.5 instead of a highly alkaline one. See In re Ohio Execution Protocol Litig.,

No. 2:11-cv-1016, 2019 WL 244488, at *29 (S.D. Ohio Jan. 14, 2019), aff’d, 946 F.3d 287 (6th

Cir. 2019). As Defendants’ expert, Dr. Antognini, testified in the Ohio case, a prisoner’s blood

is likely to buffer the acidic midazolam, thus diminishing the likelihood and severity of damage

to lung tissue. Id. at *58. Thus, not only are pentobarbital and midazolam different drugs that

work by different mechanisms and carry different effects of different severity, see Van Norman

Decl. at 7 (effects of high-dose IV barbiturates), but also the risk of pulmonary edema associated

with pentobarbital is worse than that associated with midazolam. Compare Ohio Execution

Protocol, 946 F.3d at 290 (“Many and perhaps most hangings were evidently painful for the

condemned person.” (emphasis added)), with Van Norman Decl. at 8 (“The Federal Protocol …

is virtually certain to cause prisoners excruciating suffering through their awareness of the

sensations of suffocation and drowning caused by pulmonary edema.” (emphasis added)).

               2.      Expert evidence demonstrates that Plaintiffs are virtually certain to
                       experience the sensation of pulmonary edema.

       Defendants rely on Dr. Antognini to attempt to refute the conclusions of Drs. Van

Norman and Edgar. Opp. 13-14. According to Defendants, a prisoner will be rendered

“unconscious” within 20 to 30 seconds when injected with only one-tenth of the five-gram dose

of pentobarbital called for in the 2019 Protocol, and brain functioning will progressively

diminish as the remainder of the pentobarbital is injected. The crux of their argument is that the

prisoner will be insensate before the onset of edema or feelings of suffocation because

pulmonary edema results from the large “overdose” of pentobarbital. Id. at 13.

       Defendants’ explanation suffers from two critical flaws. First, it is contradicted by the

objective witness reports and autopsy findings from pentobarbital executions. Reports of

gasping and other signs of respiratory distress, together with the presence of foam or froth-like



                                                10
       Case 1:19-mc-00145-TSC Document 118 Filed 06/29/20 Page 16 of 37




edema fluid in the airway, demonstrate that “the drug had not yet acted on the brain to produce

deep sedation.” Edgar Decl. at 20. Foam or froth results from “the active mixing of edema fluid

with air,” which means that the prisoner was still breathing “before the drug had acted on the

brain to stop breathing.” Id. Consistent with the autopsy findings, Dr. Van Norman explains that

“flash pulmonary edema occurs virtually immediately during and after high-dose barbiturate

injection, and well within a time frame before peak drug effects on the brain have occurred.”

Van Norman Decl. at 36 (emphasis added). Further, as Dr. Van Norman explains, circulation

and a heartbeat must be present in order for pulmonary edema to occur. See Supp. Decl. of Dr.

Gail A. Van Norman (Van Norman Supp. Decl.) (June 29, 2020) at 2, 9-10 (Dkt. #117-1).

Therefore, pulmonary edema cannot occur post-mortem, as Dr. Antognini suggests. Opp., Ex.

D, Decl. of Dr. Joseph F. Antognini at 4 (Dkt. #111-4). Regardless of whether pentobarbital can

ever render a prisoner insensate to the excruciating pain and suffering of pulmonary edema—and

Dr. Van Norman opines that it cannot, see Van Norman Supp. Decl. at 4—with low dosages of

the drug, pulmonary edema can occur within seconds of drawing a breath, and certainly will

occur before condemned prisoners reach an insensate level of unconsciousness. Id. at 4, 8.

       Second, Dr. Antognini relies on an outdated understanding of consciousness, in which he

equates unresponsiveness with unconsciousness. They are not the same, and the fact that a

prisoner is unresponsive does not mean he or she is unconscious. As Dr. Van Norman explains,

“[t]he idea that unresponsiveness indicates unconsciousness was invalidated by research in

consciousness approximately 30 years ago.” Van Norman Supp. Decl. at 3. Although

outmoded, “traditional” textbooks and authors reported that barbiturates cause

“unconsciousness,” Dr. Van Norman explained that “authoritative publications now describe

barbiturates as producing ‘unresponsiveness.’” Van Norman Decl. at 13; see also Van Norman




                                                11
       Case 1:19-mc-00145-TSC Document 118 Filed 06/29/20 Page 17 of 37




Supp. Decl. at 9 (“[S]tudies of unconsciousness in patients anesthetized with barbiturates

indicate that they remain conscious for a significant period of time”). In light of “recent

research” and newly emerged “scientific evidence,” barbiturates are now known to induce

unresponsiveness before the point (if any) at which they induce unconsciousness, even as the

person’s unresponsiveness mimics unconsciousness. Van Norman Decl. at 7, 24. The studies on

which Dr. Antognini relies, however, examine only the subject’s unresponsiveness, rather than

unconsciousness. See Van Norman Supp. Decl. at 4, 8. Although pentobarbital will induce

unresponsiveness, “it is extremely likely that prisoners given even high doses of barbiturates

retain consciousness long enough to experience pain and suffering during the execution process

using single-drug pentobarbital.” Van Norman Decl. at 7.

               3.      Plaintiffs have identified feasible and available alternative methods.

       Finally, Defendants attack as “bare-bones” Plaintiffs’ proposed alternative of

administering an opioid before the pentobarbital, primarily on the ground that Plaintiffs do not

specify which drug to administer and in what amount. Opp. 19. To the contrary, Dr. Stevens’s

report specifies that information in detail. He recommends the use of either morphine or

fentanyl, both of which are commercially available. See Stevens Decl. at 4-6. Morphine “should

be given in an IV bolus dose in the range of 2 mg to 10 mg/70 kg of body weight at least 10

minutes before the injection of pentobarbital.” Id. at 5. Fentanyl “should be given in an IV

bolus dose of 2 mcg/kg to 20 mcg/kg (0.002 mg/kg to 0.02 mg/kg) at least 5 minutes before the

injection of pentobarbital.” Id. at 6. Dr. Stevens also details the “dose formulations,”

manufacturers, and brand names of both drugs. Id. at 7. Dr. Stevens’s suggestions, then, could

be carried out “relatively easily and reasonably quickly.” Bucklew, 139 S. Ct. at 1129.

       Equally meritless is Defendants’ argument that the use of an opioid in a “pentobarbital

protocol” is purportedly novel, and that they therefore need not adopt this otherwise feasible


                                                 12
       Case 1:19-mc-00145-TSC Document 118 Filed 06/29/20 Page 18 of 37




alternative. Opp. 19. Defendants themselves acknowledge that Nebraska recently carried out a

four-drug execution with the use of fentanyl. See Dkt. #113 at 1 (“Defendants’ Notice of

Correction”). The Nebraska method and Plaintiffs’ proposal share the same core feature: the use

of fentanyl as an analgesic to prevent the prisoner from experiencing severe pain from the drugs

administered thereafter. It therefore rings hollow for Defendants to argue that they are “choosing

not to be the first to experiment with a new method of execution.” Bucklew, 139 S. Ct. at 1130.

        Defendants’ attacks on the firing squad are similarly unsound. Defendants call the firing

squad “regressive” and “primitive,” but they provide no evidence that it would not in fact

minimize the risk of extreme pain and suffering. Opp. 23. Quantitatively, Defendants take issue

with Professor Sarat’s study and complain that a “mere two” botch-free firing squad executions

do not evidence the method’s superiority. Opp. 22. In fact, the Sarat study and Defendants’ own

exhibit say the same thing: based on contemporaneous news reports of all American executions

from 1900 to 2010, zero out of thirty-four firing squad executions were “botched.” Sarat,

Gruesome Spectacles: Botched Executions and America’s Death Penalty 177, App. A (2014);

Opp., Ex. A, Sarat Excerpt (Dkt. #111-1).

       C.      The 2019 Protocol Violates The CSA And FDCA

       Plaintiffs are also likely to succeed on their claims that the 2019 Protocol violates the

CSA and FDCA and is therefore “not in accordance with law,” including because the Protocol

flouts both statutes’ prescription requirements. See P.I. 28-33.

       Defendants insist that they selected pentobarbital as an execution drug for the medical

purpose of preventing pain, and to otherwise ensure a “humane” death. AR 1, 3, 525-526, 858,

871-872, 929, 931. Having crafted a protocol to achieve a specific medical purpose, enlisted

scientific experts to assist in that purpose, and defended the protocol as “humane” because it

allegedly achieves that purpose, Defendants now claim they are exempt from laws that ensure


                                                13
        Case 1:19-mc-00145-TSC Document 118 Filed 06/29/20 Page 19 of 37




that a drug is “safe and effective for its intended use.” FDA v. Brown & Williamson Tobacco

Corp., 529 U.S. 120, 133 (2000). The Government cannot have it both ways. “Where the Eighth

Amendment requires protocols that include adequate safeguards against unnecessary pain … the

safeguards provided by the CSA and FDCA are not irrelevant.” Ringo v. Lombardi, 706 F.

Supp. 2d 952, 962 (W.D. Mo. 2010).

        First, the 2019 Protocol is not in accordance with the CSA because Defendants intend to

dispense a controlled substance without a valid medical prescription. In arguing to the contrary,

Defendants deny that they “dispense” pentobarbital under the CSA, chiefly because that term

requires the delivery of a controlled substance to “an ultimate user.” Opp. 32-33. An “ultimate

user,” is someone who “has lawfully obtained, and who possesses, a controlled substance for his

own use.” Id. (quoting 21 U.S.C. § 802(27)). Defendants simply conclude, without analysis,

that “Plaintiffs will not be lawfully obtaining or possessing the pentobarbital for their own use.”

Id. at 32.

        As an initial matter, Defendants’ argument departs from the position DEA took when

advising state officials how to comply with the CSA when carrying out lethal injections. The

DEA advised the states: “In this instance, the DoC wants the controlled substances to be able to

give them to inmates … For purposes of the CSA, that act is called ‘dispensing.’” Schoenfeld

Decl., Ex. 5 at 35. Moreover, DEA advised Washington State Department of Corrections

administrators that “a licensed mid-level or MD must prescribe, administer & dispense” lethal-

injection drugs. Schoenfeld Decl., Ex. 6. The Government’s response to this apparent flip-flop

is to deny that it ever happened and to cast aspersions at the authenticity of the documents. See

Opp. 35-36. However, the fact that DEA’s Rule 30(b)(6) deponent does not recall a consistent

policy clearly outlined in multiple documents is hardly evidence that the documents did not once




                                                 14
       Case 1:19-mc-00145-TSC Document 118 Filed 06/29/20 Page 20 of 37




reflect DEA policy. And Defendants’ complaints about the use of unauthenticated documents

only highlight the importance of allowing this litigation to advance to the stage at which such

arguments would be appropriate, after Plaintiffs have had an opportunity to authenticate them

through discovery and testimony. See Univ. of Texas v. Camenisch, 451 U.S. 390, 395 (1981)

(“[A] preliminary injunction is customarily granted on the basis of procedures that are less

formal and evidence that is less complete than in a trial on the merits.”).

       Defendants also miss the mark when arguing that a prisoner does not “possess” or

“obtain” the drug “for his own use.” Opp. 32-33. They offer no authority for the unstated

premise that statutory “use” and reception of a drug is limited to a person’s voluntary use, as

opposed to the involuntary administration of a drug for the medical benefit of the person

receiving it. Under Defendants’ reasoning, any person could freely inject anti-psychotic

medications into an incompetent, unconscious, or otherwise dangerous psychiatric patient, on the

ground that the patient does not “possess” the drug “for his own use.” That is not the law.

Indeed, the few courts to have considered the scope of the “own use” language in the “ultimate

user” requirement have interpreted the phrase broadly. See, e.g., United States v. Bartee, 479

F.2d 484, 487 (10th Cir. 1973) (holding that undercover officers are “ultimate users” despite

their lack of any intent to ingest or use the drugs that are dispensed to them), abrogated on other

grounds by United States v. Moore, 423 U.S. 122, 124 (1975).

       Defendants next falsely attribute to Plaintiffs a contention that lethal-injection drugs can

never be prescribed for a legitimate medical purpose, then insist that this view would make all

lethal injections illegal under both the CSA and FDCA, contrary to congressional intent. See

Opp. 33-36, 38 (criticizing purported “Catch-22 argument”). But Plaintiffs have never made

such an argument. Nowhere do Plaintiffs contend that all execution drugs lack a legitimate




                                                 15
       Case 1:19-mc-00145-TSC Document 118 Filed 06/29/20 Page 21 of 37




medical purpose; rather, they contend that no such purpose is validly advanced by the 2019

Protocol, because no medical practitioner has made a clinical judgment that the particular drug is

well suited for an individual prisoner in light of that prisoner’s medical needs. See Am. Compl.

¶¶ 62-67, 171-172 (Dkt. #92). The 2019 Protocol lacks the type of prescription that the CSA and

FDCA require: a “bona fide” order directing “the preparation and administration of a medicine,

remedy, or drug for a real patient who actually needs it after some sort of examination or

consultation by a licensed doctor.” United States v. Nazir, 211 F. Supp. 2d 1372, 1375 (S.D. Fla.

2002). The problem is not that every prescription for a lethal-injection drug will fail to serve the

legitimate medical purpose of avoiding pain. Indeed, the Administrative Record makes clear that

in developing the 2019 Protocol, the Government considered state protocols that include

prescription requirements. See AR 70 (noting that Missouri’s execution protocol includes the

individuals who “prescribe … the chemicals for use in the lethal injection procedure”). The

problem, then, is that Defendants have made no effort to obtain a prescription that reflects such

medical judgment.

       Finally, given that some states do obtain prescriptions, it strains credulity for Defendants

to argue that that they are not “administering” pentobarbital in the lethal-injection context

because death-sentenced individuals categorically are not “patients” under the traditional

definition of the word. Opp. 33. The Government’s sole support for this proposition is Black’s

Law Dictionary’s definition of “patient” as a “person under medical or psychiatric care.” Id.

And even if this bare-bones argument were compelling, Black’s definition applies here: The

2019 Protocol does adopt medical procedures. Defendants cannot have it both ways—invoking

and renouncing medical practice whenever it is convenient.

       Second, relying primarily on an OLC opinion, Defendants argue that the FDCA does not




                                                 16
       Case 1:19-mc-00145-TSC Document 118 Filed 06/29/20 Page 22 of 37




apply in the lethal-injection context. Opp. 36-37. As explained, the D.C. Circuit previously

rejected the position that OLC has now adopted. See P.I. 32-33 (citing Cook v. FDA, 733 F.3d 1,

10-11 (D.C. Cir. 2013); Beaty v. FDA, 853 F. Supp. 2d 30, 37, 42 (D.D.C. 2012), aff’d in

relevant part sub nom. Cook v. FDA, 733 F.3d 1 (D.C. Cir. 2013)). Defendants attempt to

distinguish Beaty and Cook by arguing that those cases did not “address[] the broader question of

FDA’s jurisdiction” over execution drugs. Opp. 39. But Beaty unambiguously held that lethal-

injection drugs are properly “considered ‘drugs’ under the FDCA” because “they are ‘intended to

affect the structure or any function of the body of man,’” 853 F. Supp. 2d at 34 (quoting 21

U.S.C. § 321(g)(1)))—a conclusion the D.C. Circuit necessarily adopted in Cook. Defendants

apparently disagree with those rulings, but the OLC memo cannot displace binding precedent.

Nor is it relevant that the FDCA provision in Beaty and Cook was mandatory. See Opp. 38-39.

The question here is whether all execution drugs are exempt from the statute; the answer is no.

       Similarly unavailing is the Government’s analysis of the FDCA’s restrictions on

outsourcing facilities. Defendants seem to suggest that those restrictions do not apply to them,

because their supplier is not compounding “large quantities for office stock.” Opp. 38. But that

language does not appear in the statute. As explained, the FDCA’s restrictions apply to all

outsourcing facilities, regardless of whether the quantity of drugs produced is “large” or destined

for “office stock,” and regardless of whether the manufacturing facility itself—as opposed to

those who later sell, dispense, or administer the drug—“obtain[s] prescriptions.” 21 U.S.C.

§ 353b(d)(4)(C); Opp. 38.

       Third, Defendants contend that Plaintiffs lack a right of action to enforce either the CSA

or the FDCA. See Opp. 36, 39-40. The APA, however, provides a cause of action when agency

action is “not in accordance with law.” 5 U.S.C. §§ 702, 706(2)(A); Chrysler Corp. v. Brown,




                                                17
       Case 1:19-mc-00145-TSC Document 118 Filed 06/29/20 Page 23 of 37




441 U.S. 281, 316-318 (1979) (finding no private right of action to enforce the Trade Secrets

Act, but holding that any governmental disclosures that violate the Act are reviewable and “not

in accordance with law” under the APA). Importantly, Plaintiffs do not seek to compel

enforcement of the CSA or FDCA against a third party, but rather seek to compel Defendants’

compliance with the statutes’ substantive requirements in agency decision-making (and avoid the

arbitrary and capricious result of enforcing a Protocol that requires others to violate the statutes).

       D.      The 2019 Protocol Deprives Plaintiffs Of Their Right To Counsel

       Plaintiffs are likely to succeed on their claim that the 2019 Protocol deprives them of

access to counsel and the courts because it prevents counsel from observing the critical moments

at which Eighth Amendment violations are likely to occur and from conferring with their

clients—communication that is essential in order to raise and establish a claim. See P.I. 33-38.

       Defendants oppose Plaintiffs’ access to counsel claim by glossing over a right that

undeniably extends throughout the entirety of an execution: the Eighth Amendment right to be

free from cruel and unusual punishment. The First, Fifth, and Sixth Amendments ensure that

throughout the administration of the death penalty, Plaintiffs have access to counsel in order to

assert violations of that foundational right. Under Defendants’ cramped reading, “there is no

Eighth Amendment right to supervise an execution for possible maladministration, and a fortiori,

no right to have counsel do the same.” Opp. 40. But there is surely a “constitutional right of

access to counsel and to the courts to challenge the conditions of … execution.” Cooey v.

Strickland, No. 2:04-cv-1156, 2011 WL 320166, at *8-11 (S.D. Ohio Jan. 28, 2011). This right

is illusory, and irremediably so, unless counsel can preserve communication with the client and




                                                  18
       Case 1:19-mc-00145-TSC Document 118 Filed 06/29/20 Page 24 of 37




with the courts. See id. at *11 (access to counsel deters unconstitutional acts); Coe v. Bell, 89 F.

Supp. 2d 962, 966 n.7 (M.D. Tenn. 2000) (same). 1

       Defendants also fail to grapple with—or even acknowledge—“the unique circumstances

presented by the execution context,” in which “the circumstances surrounding an execution

present an inherent risk of actual injury to the timely and meaningful presentation of non-

frivolous claims to a court.” McGehee v. Hutchinson, No. 4:17-cv-00179 KGB, 2017 WL

1381663, at *26, *28 (E.D. Ark. Apr. 15, 2017) (internal quotation marks and citation omitted).

Defendants quote Lewis v. Casey for the proposition that prisoners have no First Amendment

right to “discover grievances, and to litigate effectively once in court.” Opp. 40 (quoting Lewis,

518 U.S. 343, 354 (1996) (emphasis omitted)). Yet Lewis acknowledged an “(already well-

established) right of access to the courts”—the Court merely held that the plaintiffs could not

allege “an abstract, freestanding right to a law library or legal assistance,” but rather had to “go

one step further and demonstrate that the alleged shortcomings in the library or legal assistance

program hindered his efforts to pursue a legal claim.” Lewis, 518 U.S. at 350-351 (emphasis in

original). Plaintiffs have taken that necessary step here by demonstrating that the shortcomings

in the 2019 Protocol would irreparably hinder their efforts to pursue an Eighth Amendment

claim. See P.I. 35. Under the 2019 Protocol, legal visits may be barred in the hours before the

execution, counsel is prohibited from viewing the setting of the IVs (during which Eighth

Amendment violations can and are likely to occur), and there is neither a way for counsel to



       1
          Defendants’ reliance on the fact that the state statute in Coe “did not even allow for the
presence of counsel at the execution” is puzzling. Opp. 41. This statutory prohibition led the
court to grant an injunction after concluding that “[i]t is clear that prisoners have a constitutional
right to have meaningful access to the courts” and “that right requires that counsel have some
access to the prisoner during the last hour before the execution and be permitted to witness his
execution and have access to a telephone.” Coe, 89 F. Supp. 2d at 963-964, 966.


                                                  19
       Case 1:19-mc-00145-TSC Document 118 Filed 06/29/20 Page 25 of 37




actively communicate with Plaintiffs during the execution, nor a guarantee that counsel will have

access to a phone to communicate with the court. Id. 2

       Indeed, it is only now that Defendants have finally provided clarification regarding

counsel’s access to a phone during the execution itself. See Opp. 41. A new declaration from

Tom Watson, Complex Warden at FCC Terre Haute, explains, with no reference to the Protocol

or another section of the Administrative Record, that “if legitimate need arises (such as need to

contact a court) an attorney may request the use of a phone and will have immediate access to

one outside of the witness room.” Opp., Ex. C, Decl. of Tom Watson ¶ 12 (Dkt. #111-3).

Assuming, for the moment, that BOP will not question counsel’s own assessment of when

contact with a court is necessary or legitimate, this new declaration does little to assuage the

numerous shortcomings Plaintiffs have identified. Indeed, the declaration confirms that counsel

will be confined to a witness room, id. ¶ 11 (citing AR 1024, 1038), which Defendants note has

“windows” separating witnesses from the execution, Opp. 41 (citing AR 1037-39). Although

Defendants explain that counsel will hear the prisoner’s final statement and will be permitted to

“view the execution until the pronouncement of death has been made,” id. (citing AR 1041-42),

they do not dispute that counsel is barred from viewing the setting of the IV—a critical

junction—or from having a means of communicating with Plaintiffs throughout the entirety of




       2
          Defendants fail to respond to Justice Thomas’s suggestion that there is a Fifth
Amendment due process right to access the courts to present allegations concerning violations of
fundamental constitutional rights. See Lewis, 518 at 380-382 (Thomas, J., concurring) (citing
Wolff v. McDonnell, 418 U.S. 539, 579 (1974)). This right is the only Fifth Amendment claim
encompassed in Plaintiffs’ briefing in support of a preliminary injunction. Plaintiffs have not
raised, and reserve all rights and arguments pertaining to, all other Fifth Amendment claims
alleged in their Amended Complaint. See Am. Compl. ¶¶ 116-121, 127-134 (Counts I, III).


                                                 20
       Case 1:19-mc-00145-TSC Document 118 Filed 06/29/20 Page 26 of 37




the execution. 3 But “the ability of an inmate to confer with his or her counsel” is what “makes

the presence of counsel of any potential value to an inmate and that renders meaningful the

ability of counsel to access a court on an inmate’s behalf.” Cooey, 2011 WL 320166, at *7.

Defendants thus obstruct “the timely assertion of non-frivolous constitutional claims.” Id.

       As for the Sixth Amendment, Defendants recycle their claim that an execution is not a

“critical stage” in the criminal process, see Opp. 40; see also Dkt. #16 at 29; Dkt. #37 at 25 n.6,

citing a case concerning pre-trial line-ups. They have no rejoinder for Cooey’s conclusion, in a

more analogous situation, that this debate “largely misses the point,” because whether or not

there is an “overarching right to counsel,” “there is unquestionably a right to access the courts

involved in the context of executions that inherently injects the issue of access to counsel into

[the] discussion.” Cooey, 2011 WL 320166, at *5, *7. Indeed, in support of their sweeping

proposition that “no law … would support the right to counsel throughout an execution,”

Defendants cite only one case: a Tenth Circuit decision that devoted all of three sentences in a

46-page opinion to this issue. Opp. 40 (quoting Estate of Lockett by & through Lockett v. Fallin,

841 F.3d 1098, 1117 (10th Cir. 2016)). That out-of-circuit § 1983 case, holding that a plaintiff,

on different facts and legal claims, failed to establish that a right to counsel during his execution

was “clearly established” is hardly the complete statement of law Defendants make it out to be.

       These access to counsel issues have now been greatly exacerbated by the COVID-19

crisis, which has grown even more dire over the past two weeks. See P.I. 35-38. Even with the




       3
         In a botched 2014 execution, the presence of counsel was critical to gaining access to
the courts through an emergency petition when the execution drugs failed to bring about death,
leaving the prisoner gasping for air for nearly two hours. See Berman, Arizona execution lasts
nearly two hours; lawyer says Joseph Wood was ‘gasping and struggling to breathe,’ WASH.
POST (July 23, 2014), https://www.washingtonpost.com/news/post-
nation/wp/2014/07/23/arizona-supreme-court-stays-planned-execution/.


                                                 21
       Case 1:19-mc-00145-TSC Document 118 Filed 06/29/20 Page 27 of 37




situation on the ground rapidly deteriorating, Defendants sidestep issues about the effects the

pandemic will have on Plaintiffs’ access to counsel—a right that is constitutionally guaranteed,

promised through all phases of end-stage litigation by the FDPA, 4 and embedded in the BOP’s

own execution protocol.

       Defendants do not deny that Plaintiffs have been deprived of in-person legal visits—nor

could they, given that BOP itself suspended those legal visits beginning in mid-March. Nor do

Defendants deny that Plaintiffs’ lawyers now face an intolerable choice: either meet with their

clients in person at this critical stage of proceedings, or preserve their own health and that of

their families and communities. 5 Instead, Defendants contend that the Court may not grant relief

based on Plaintiffs’ pandemic-related arguments because the pandemic was not mentioned in the

Amended Complaint. Opp. 42. Plaintiffs, however, have established that there is a relationship

between the pandemic and their access to counsel, a claim that was extensively pled in the

Amended Complaint. Plaintiffs are not required to allege in their pleadings every particular fact

in support of their claims—all that Federal Rule of Civil Procedure 8(a)(2) requires is “a short

and plain statement of the claim showing that the pleader is entitled to relief,” in order to “give

the defendant fair notice of what the … claim is and the grounds upon which it rests.” Bell Atl.



       4
         A death-sentenced prisoner is entitled to counsel at every step of end-stage litigation
including “applications for writ of certiorari to the Supreme Court of the United States, and all
available post-conviction process, together with applications for stays of execution and other
appropriate motions and procedures, and [counsel] shall also represent the defendant in such
competency proceedings and proceedings for executive or other clemency as may be available to
the defendant.” 18 U.S.C. § 3599(e).
       5
          Indeed, in the sole jurisdiction in which an execution has taken place since the onset of
the pandemic, Missouri, the prison saw an enormous increase in COVID-19 infections just
weeks later. See Radford, COVID-19 outbreak confirmed at prison in Bonne Terre, DAILY
JOURNAL ONLINE (Jun. 19, 2020), https://dailyjournalonline.com/news/local/govt-and-
politics/covid-19-outbreak-confirmed-at-prison-in-bonne-terre/article_c7222072-e242-513d-
871a-c63a9c30cfbc.html.


                                                 22
       Case 1:19-mc-00145-TSC Document 118 Filed 06/29/20 Page 28 of 37




Corp. v. Twombly, 550 U.S. 544, 555 (2007). When it comes time to prove those claims,

Plaintiffs are not constrained by the facts alleged in the complaint. The sole case Defendants cite

(Opp. 42), Colvin v. Caruso, 605 F.3d 282 (6th Cir. 1982), is not to the contrary. There, the

court denied the request for injunctive relief because the plaintiff “did not bring his wrongful

removal claim in his original complaint.” Id. at 299 (emphasis added). Here, Plaintiffs plausibly

alleged an access-to-counsel claim in the Amended Complaint, and now point to additional facts

to support that claim.

       And although Defendants criticize Plaintiffs’ arguments as purely “speculative” (Opp.

42-43), that is clearly not the case. Defendants do not provide any information about how

counsel will be protected once inside Terre Haute. And no matter how carefully they might

prepare the prison for an influx of visitors packed into small rooms, or the large numbers of

people needed to perform and manage federal executions at Terre Haute, 6 Defendants cannot

promise safe travel for Plaintiffs’ lawyers, who are located in various states. Instead, Defendants

again simply say “trust us” that legal calls are treated confidentially. See Opp. 42 (citing the

“presumption of good faith and regularity” afforded to federal officials). Even if that is true,

legal phone calls are not a substitute for in-person client visits, which last six hours a day and

enable face-to-face conversation, or for witnessing the execution in a manner that allows for

necessary intervention should the process go awry.

       In sum, access to counsel is vital to ensuring Plaintiffs’ executions are conducted in

compliance with law. Having waited years to execute Plaintiffs, it is not clear why Defendants



       6
         See Winter Decl., Dkt. #54, ¶¶ 5-11 (Nov. 21, 2019) (execution team consists of over 40
BOP staff members; 200 FCC Terre Haute staff will serve as institution security and support
during an execution; 50 individuals from other prisons will serve as Response Team (SORT) and
Disturbance Control Team (DCT) members; victims’ family members will be present).


                                                 23
       Case 1:19-mc-00145-TSC Document 118 Filed 06/29/20 Page 29 of 37




insist on scheduling their executions during an unprecedented national health crisis that risks not

only legal protections but also the health and safety of those involved.

II.    The Remaining Preliminary Injunction Factors Also Favor Plaintiffs

       As this Court previously held, “Plaintiffs have clearly shown that, absent injunctive

relief, they will suffer the irreparable harm of being executed under a potentially unlawful

procedure before their claims can be fully adjudicated.” P.I. Op. 14. “This harm is manifestly

irreparable.” Id. at 13. The D.C. Circuit did not disturb this conclusion, and Defendants make

no effort to challenge it here. Instead, they claim that “the equities tip against issuing an

injunction” because executions must proceed in order to give “meaningful effect” to the public’s

decision to make capital punishment available in the federal system. Opp. 44. But the public’s

interest in capital punishment is best served when the agencies carrying it out comply with the

law. And the public has a significant interest in ensuring that capital punishment is administered

humanely and through a process developed by reasoned decision-making. See P.I. Op. 14-15

(“The public interest is not served by executing individuals before they have had the opportunity

to avail themselves of legitimate procedures to challenge the legality of their executions.”)

       Nor does the government’s and victims’ interest in “real finality” trump Plaintiffs’

interest in being executed pursuant to a lawful protocol. Opp. 44. This sacrifice in the name of

expediency is only more incongruous given Defendants’ reliance on “extensive appellate and

post-conviction proceedings in federal courts” to assure the finality of sentences and convictions.

Id. Defendants’ rehashed arguments regarding “[u]ndu[e] delay[]” are similarly unavailing. Id.

As this Court has already held, the “urgency and weight” of any “legitimate interest in the

finality of criminal proceedings” is “undermine[d]” by “the eight years that [Defendants] waited

to establish a new protocol.” P.I. Op. 14. Preserving the status quo while Plaintiffs litigate their




                                                 24
       Case 1:19-mc-00145-TSC Document 118 Filed 06/29/20 Page 30 of 37




claims that the Protocol is unlawful will not create “[u]ndu[e]” delay. Opp. 44. Rather, an

injunction will simply give these weighty issues the respect, and process, that they are due.

                                         CONCLUSION

       For the foregoing reasons, Plaintiffs respectfully request that the Court preliminarily

enjoin Defendants from proceeding with Plaintiffs’ executions.



DATED:         June 29, 2020                         /s/ Alan E. Schoenfeld
                                                     Alan E. Schoenfeld (admitted pro hac vice)
                                                     Ryan M. Chabot (admitted pro hac vice)
                                                     Wilmer Cutler Pickering Hale and Dorr LLP
                                                     7 World Trade Center
                                                     250 Greenwich Street
                                                     New York, New York 10007
                                                     (212) 230-8800
                                                     Alan.Schoenfeld@WilmerHale.com
                                                     Ryan.Chabot@WilmerHale.com

                                                     Andres C. Salinas (DC Bar No. 156118)
                                                     Wilmer Cutler Pickering Hale and Dorr LLP
                                                     1875 Pennsylvania Avenue NW
                                                     Washington, DC 20006
                                                     (202) 663-6289
                                                     Andres.Salinas@WilmerHale.com

                                                     Counsel for Plaintiff Wesley Purkey

                                                     /s/ Jon Jeffress
                                                     Jon Jeffress
                                                     KaiserDillon PLLC
                                                     1099 14th Street NW
                                                     8th Floor West
                                                     Washington, DC 20005
                                                     (202) 640-2850
                                                     jjeffress@kaiserdillon.com




                                                25
Case 1:19-mc-00145-TSC Document 118 Filed 06/29/20 Page 31 of 37




                                    Timothy Kane, Assistant Federal Defender
                                    Shawn Nolan, Chief, Capital Habeas Unit
                                    Federal Community Defender Office,
                                      E.D. Pa.
                                    601 Walnut Street, Suite 545 West
                                    Philadelphia, PA 19106
                                    (215) 928-0520
                                    timothy_kane@fd.org
                                    shawn_nolan@fd.org

                                    Counsel for Plaintiff-Intervenor Dustin Lee
                                    Honken

                                    /s/ Pieter Van Tol
                                    Pieter Van Tol (admitted pro hac vice)
                                    Hogan Lovells US LLP
                                    390 Madison Avenue
                                    New York, NY 10017
                                    (212) 918-3000
                                    (212) 918-3100 (fax)
                                    pieter.vantol@hoganlovells.com

                                    David S. Victorson (Bar No. 1027025)
                                    Kathryn Marshall Ali (Bar No. 994633)
                                    Danielle Stempel* (admitted pro hac vice)
                                    Hogan Lovells US LLP
                                    555 13th Street NW
                                    Washington, DC 20004
                                    (202) 637-5600
                                    (202) 637-5910 (fax)
                                    david.victorson@hoganlovells.com
                                    kathryn.ali@hoganlovells.com
                                    danielle.stempel@hoganlovells.com
                                    *
                                     Admitted only in Maryland; practice
                                    supervised by principals admitted in D.C.

                                    Counsel for Plaintiff Daniel Lewis Lee

                                    /s/ Kathryn L. Clune
                                    Kathryn L. Clune
                                    Crowell & Moring LLP
                                    1001 Pennsylvania Avenue NW
                                    Washington D.C. 20004-2595
                                    (202) 624-2705
                                    kclune@crowell.com



                               26
Case 1:19-mc-00145-TSC Document 118 Filed 06/29/20 Page 32 of 37




                                    Harry P. Cohen (pro hac vice pending)
                                    Michael K. Robles (pro hac vice pending)
                                    James K. Stronski (pro hac vice pending)
                                    Crowell & Moring LLP
                                    590 Madison Avenue
                                    New York, NY 10022
                                    (212) 223-4000
                                    (212) 223-4134 (fax)
                                    hcohen@crowell.com
                                    mrobles@crowell.com
                                    jstronski@crowell.com

                                    Jon M. Sands
                                    Dale A. Baich
                                    Jennifer M. Moreno
                                    Federal Public Defender
                                    District of Arizona
                                    850 West Adams Street, Suite 201
                                    Phoenix, Arizona 85007
                                    (602) 382-2816
                                    (602) 889-3960 (fax)
                                    jon_sands@fd.org
                                    dale_baich@fd.org
                                    jennifer_moreno@fd.org

                                    Counsel for Plaintiff Keith Nelson




                               27
       Case 1:19-mc-00145-TSC Document 118 Filed 06/29/20 Page 33 of 37




                                CERTIFICATE OF SERVICE

       I hereby certify that on June 29, 2020, I caused a true and correct copy of foregoing to be

served on all counsel of record via the Court’s CM/ECF system. Pursuant to this Court’s August

20, 2019 Order, below is a list of all counsel of record. The names marked with an asterisk (*)

have no email provided on the docket or are no longer with the identified firms.

 Alan Burch                                       Paul R. Perkins
 U.S. Attorney’s Office for the District of       Civil Division, Department of Justice
 Columbia                                         (202) 514-5090
 (202) 252-2550                                   Email: Paul.R.Perkins@usdoj.gov
 Email: alan.burch@usdoj.gov
                                                  Jonathan Kossak
 Peter S. Smith                                   Civil Division, Department of Justice
 United States Attorney's Office                  (202) 305-0612
 Appellate Division                               Email: Jonathan.kossak@usdoj.gov
 (202) 252-6769
 Email: peter.smith@usdoj.gov                     Denise M. Clark
                                                  U.S. Attorney’s Office for the District of
 Ethan P. Davis                                   Columbia
 Civil Division, U.S. Department of Justice       (202) 252-6605
 (202) 514-7830                                   Email: Denise.Clark@usdoj.gov
 Email: Ethan.P.Davis@usdoj.gov
                                                  Jean Lin
 Robert J. Erickson                               Civil Division, Department of Justice
 US Department of Justice                         (202) 514-3716
 (202) 514-2841                                   Jean.lin@usdoj.gov
 Email: Robert.erickson@usdoj.gov
                                                  Cristen Cori Handley
 Joshua Christopher Toll                          Civil Division, Department of Justice
 KING & SPALDING LLP                              (202) 305-2677
 (202) 737-8616                                   Cristen.Handley@usdoj.gov
 Email: jtoll@kslaw.com
                                                  Paul F. Enzinna
 Charles Anthony Zdebski                          ELLERMAN ENZINNA PLLC
 ECKERT SEAMANS CHERIN &                          (202) 753-5553
 MELLOTT, LLC                                     Email: penzinna@ellermanenzinna.com
 (202) 659-6605
 Email: czdebski@eckertseamans.com                Brandon David Almond
                                                  TROUTMAN SANDERS LLP
 Gerald Wesley King, Jr.                          (202) 274-2864
 FEDERAL DEFENDER PROGRAM, INC.                   Email: brandon.almond@troutmansanders.com
 (404) 688-7530


                                               28
     Case 1:19-mc-00145-TSC Document 118 Filed 06/29/20 Page 34 of 37




Email: gerald_king@fd.org
Charles Fredrick Walker              Donald P. Salzman
SKADDEN, ARPS, SLATE, MEAGHER &      SKADDEN, ARPS, SLATE, MEAGHER &
FLOM LLP                             FLOM LLP
(202) 371-7000                       (202) 371-7983
Email: Charles.Walker@skadden.com    Email: Donald.salzman@skadden.com

Celeste Bacchi                       Steven M. Albertson
OFFICE OF THE PUBLIC DEFENDER        SKADDEN, ARPS, SLATE, MEAGHER &
Capital Habeas Unit                  FLOM LLP
(213) 894-1887                       (202) 371-7112
Email: celeste_bacchi@fd.org         Email: Steven.Albertson@skadden.com

Jonathan Charles Aminoff             Craig Anthony Harbaugh
FEDERAL PUBLIC DEFENDER,             FEDERAL PUBLIC DEFENDER, CENTRAL
CENTRAL DISTRICT OF CALIFORNIA       DISTRICT OF CALIFORNIA
(213) 894-5374                       (213) 894-7865
Email: jonathan_aminoff@fd.org       Email: craig_harbaugh@fd.org

Billy H. Nolas                       Alexander Louis Kursman
FEDERAL COMMUNITY DEFENDER           OFFICE OF THE FEDERAL COMMUNITY
OFFICE FOR THE EDPA                  DEFENDER/EDPA
(215) 928-0520                       (215) 928-0520
Email: Billy_Nolas@fd.org            Email: Alex_Kursman@fd.org

*Jeanne Vosberg Sourgens             Kathryn B. Codd
VINSON & ELKINS LLP                  VINSON & ELKINS LLP
(202) 639-6633                       (202) 639-6536
                                     Email: kcodd@velaw.com
William E. Lawler, III
VINSON & ELKINS LLP                  Robert E. Waters
(202) 639-6676                       VINSON & ELKINS, L.L.P.(202) 737-0500
Email: wlawler@velaw.com             Email: rwaters@velaw.com

Evan D. Miller                       Yousri H. Omar
VINSON & ELKINS LLP                  VINSON & ELKINS LLP
(202) 639-6605                       (202) 639-6500
Email: EMiller@velaw.com             Email: yomar@velaw.com

Margaret O’Donnell                   *William E. Hoffman, Jr.
(502) 320-1837                       KING & SPALDING LLP
Email: mod@dcr.net                   (404) 572-3383

Abigail Bortnick                     Mark Joseph Hulkower
KING & SPALDING LLP                  STEPTOE & JOHNSON LLP
(202) 626-5502                       (202) 429-6221



                                    29
     Case 1:19-mc-00145-TSC Document 118 Filed 06/29/20 Page 35 of 37




Email: abortnick@kslaw.com                 Email: mhulkower@steptoe.com

Matthew John Herrington                    Robert A. Ayers
STEPTOE & JOHNSON LLP                      STEPTOE & JOHNSON LLP
(202) 429-8164                             (202) 429-6401
Email: mherrington@steptoe.com             Email: rayers@steptoe.com

Amy J. Lentz                               Robert L. McGlasson
STEPTOE & JOHNSON LLP                      MCGLASSON & ASSOCIATES, PC
(202) 429-1320                             (404) 314-7664
Email: Alentz@steptoe.com                  Email: rlmcglasson@comcast.net

Gary E. Proctor                            Sean D. O’Brien
LAW OFFICES OF GARY E. PROCTOR,            PUBLIC INTEREST LITIGATION CLINIC
LLC                                        (816) 363-2795
(410) 444-1500                             Email: dplc@dplclinic.com
Email: garyeproctor@gmail.com
                                           Shawn Nolan
Scott Wilson Braden                        FEDERAL COMMUNITY DEFENDER
FEDERAL PUBLIC DEFENDER,                   OFFICE, EDPA
EASTERN DISTRICT OF ARKANSAS               (215) 928-0520
(501) 324-6144                             Email: shawn.nolan@fd.org
Email: Scott_Braden@fd.org
                                           Joseph William Luby
Amy Gershenfeld Donnella                   FEDERAL PUBLIC DEFENDER/EDPA
FEDERAL COMMUNITY DEFENDER                 (215) 928-0520
OFFICE FOR THE EDPA                        Email: joseph_luby@fd.org
(215) 928-0520
Email: amy_donnella@fd.org                 Pieter Van Tol
                                           HOGAN LOVELLS US LLP
David Victorson                            (212) 918-3000
(202) 637-5600                             Email: Pieter.Vantol@hoganlovells.com
HOGAN LOVELLS US LLP
Email: David.Victorson@hoganlovells.com    Jonathan Jeffress
                                           KAISER DILLON, PLLC
John D. Beck                               (202) 640-2850
HOGAN LOVELLS US LLP                       Email: Jjeffress@kaiserdillon.com
(212) 918-3000
Email: john.beck@hoganlovells.com          Andrew Moshos
                                           MORRIS NICHOLS ARSHT & TUNNELL
Amelia J. Schmidt                          LLP
KAISER DILLON, PLLC                        (302) 351-9197
(202) 869-1301                             Email: Amoshos@mnat.com
Email: Aschmidt@kaiserdillon.com




                                          30
     Case 1:19-mc-00145-TSC Document 118 Filed 06/29/20 Page 36 of 37




Norman Anderson                         Alan E. Schoenfeld
KAISER DILLON PLLC                      WILMER CUTLER PICKERING HALE &
(202) 640-2850                          DORR LLP
Email: nanderson@kaiserdillon.com       (212) 937-7294
                                        Email: Alan.Schoenfeld@wilmerhale.com
Jennifer Ying
MORRIS NICHOLS ARSHT & TUNNELL          Kathryn Louise Clune
LLP                                     CROWELL & MORING LLP
(302) 658-9300                          (202) 624-5116
Email: Jying@mnat.com                   Email: kclune@crowell.com

Andres C. Salinas                       Jennifer M. Moreno
WILMER CUTLER PICKERING HALE &          OFFICE OF THE PUBLIC FEDERAL
DORR LLP                                DEFENDER, DISTRICT OF ARIZONA
(202) 663-6289                          (602) 382-2718
Email: Andres.Salinas@wilmerhale.com    Email: Jennifer_moreno@fd.org

*Ryan M. Chabot                         Ginger Dawn Anders
WILMER CUTLER PICKERING HALE &          MUNGER, TOLLES & OLSON LLP
DORR LLP                                (202) 220-1107
(212) 295-6513                          Email: Ginger.anders@mto.com
Email: Ryan.Chabot@wilmerhale.com
                                        *Jonathan S. Meltzer
Dale Andrew Baich                       MUNGER, TOLLES & OLSON LLP
OFFICE OF THE FEDERAL PUBLIC            (202) 220-1100
DEFENDER
(602) 382-2816                          *Brendan Gants
Email: Dale_Baich@fd.org                MUNGER, TOLLES & OLSON LLP
                                        (202) 220-1100
Harry P. Cohen
CROWELL & MORING LLP                    *Timothy Kane
(212) 223-4000                          FEDERAL COMMUNITY DEFENDER
Email: hcohen@crowell.com               OFFICE, EDPA
                                        (215) 925-0520
Michael K. Robles
CROWELL & MORING LLP                    Jeffrey Lyn Ertel
(212) 223-4000                          FEDERAL DEFENDER PROGRAM, INC.
Email: mrobles@crowell.com              (303) 688-7530
                                        Email: Jeff_Ertel@fd.org
James Stronski
CROWELL & MORING LLP                    Stephen Northup
(212) 223-4000                          TROUTMAN SANDERS LLP
Email: jstronski@crowell.com            (804) 697-1240
                                        Email: steve.northup@troutmansanders.com




                                       31
    Case 1:19-mc-00145-TSC Document 118 Filed 06/29/20 Page 37 of 37




*Jon M. Sands                       Danielle Desaulniers Stempel
OFFICE OF THE PUBLIC FEDERAL        HOGAN LOVELLS US LLP
DEFENDER, DISTRICT OF ARIZONA       (202) 804-7798
(602) 382-2816                      Email: danielle.stempel@hoganlovells.com

*Amy Karlin
INTERIM FEDERAL PUBLIC DEFENDER
(213) 894-2854




                                             /s/ Alan E. Schoenfeld
                                             Alan E. Schoenfeld




                                   32
